Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to arguments received on 04/08/2021.
Claims 20 and 24 have been canceled and claims 2-4, 8, 10, and 12-14 previously canceled.
Claims 1 and 7 being independent have also been amended.
Claims 1, 5-7, 9, 11, 15-19 and 21-23 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, 9, 11, 15-19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of performing the authorization, cancellation or purchase process using a constructed representative card without significantly more. 
Claim 1 recites: 
issues credit cards owned by a customer and a representative card comprising a single fabricated real payment card;
enabling the customer to replace a main payment card with one selected among at least one or more application cards registered;
an authorization or purchase request is made based on the representative card; 
storing characteristic data of the representative card;
managing information about the one or more application cards and the main payment card;
constructing a representative card authorization information matching database based on information stored in the application card ledger database and the characteristic data stored in the card leger database, where the representative card authorization information matching database stores information about the representative card, the main payment card and the one or more application cards corresponding to the representative card at the time of authorization, as well as authorization and purchase records, and including a main payment card number matched to a representative card number;
responsive to an authorization cancellation request or a sales slip purchase request, the representative card authorization information matching database identifies the main payment card, and an authorization cancellation process or a sales slip purchase process, respectively, is performed based on the main payment card;
performing the authorization or purchase process based on the main payment card as confirmed via construction of an authorization information database, applies or offers promotional services or benefits earned by card usage achievement based on the main payment card, and wherein the authorization server responds to the authorization or purchase request with card information corresponding to the representative card;
only the representative card and not the at least one or more application cards is registered with any number of payment platforms.
Thus, under the broadest reasonable interpretation, the claims recite performing the authorization, cancellation or purchase process using a constructed representative card. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. 
The judicial exception is not integrated into a practical application because the combination of additional element(s) of “a customer terminal”, “a card company server system”, “a card issuing server” and “an authorization network” for issuing credit cards owned by a customer and a representative card comprising a single fabricated real payment card, replace a main payment card with one selected among at least one or more application cards registered in the application or web in real time, managing information; constructing a representative card authorization information matching database; and performing the authorization, cancellation or purchase process are recited at a high level of generality i.e., as a generic processor performing a generic computer functions. The additional elements are not integrated into a practical application because the claim as a 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component, See MPEP § 2106.05(d).
The same analysis applies here in 2B, i.e. mere instruction to ‘apply’ an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. In addition, the function of authorizing data is a well understood routine and conventional computer functions. 
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. Here, the recitation of storing or managing data are recited at a high level of generality, and, as disclosed in the specification, is also well-known, routine or conventional. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
The instant application relates to (iii.) Electronic recordkeeping and (iv.) Storing and retrieving information in memory. The limitations further narrow the abstract idea and do not improve the function of the computer but uses the computer a as a tool to perform the abstract idea. The claim is ineligible.
The dependent claims 5-6, 9, 11, 15-19 & 21-23 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea.

Response to Arguments
Applicant's arguments with respect to claim rejections under 35 USC 101 filed 04/08/2020 have been fully considered but they are not persuasive.
The applicant argues that the combination of limitations of amended independent claim 1 are not representative of well-understood, routine, or conventional activities, however, the examiner respectfully disagrees. The combined additional elements in the claims do not operate in an unconventional manner as compared to what was well-understood, routine, and conventionally used at the time of filing of Applicant’s disclosure. Rather than solving a technical issue, the claims as a whole merely recite applying the abstract idea in a generic computer environment and the recitation of electronic recordkeeping, storing and retrieving information in memory are all insignificantly extra solution activity. The steps of the claims, taken individually or as an ordered combination, have already been identified (in the rejection) as corresponding to abstract ideas. The claims at issue do not require any nonconventional computer components or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each taken alone. As seen on paragraphs [0031], [0038], [0043], [0065] & [0069] of the instant application, the additional elements in the claims are part of a payment system comprising an operation processing server and database suitably programmed to execute the claimed steps. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The claims merely recite a generic digital wallet using a real/physical representative payment card instead of a mobile device. As for the single fabricated real payment card it should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Hence these additional elements do not add anything significantly more than an abstract idea. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        4/23/2021